Exhibit 10.2

CHANGE OF CONTROL AGREEMENT

THIS CHANGE OF CONTROL AGREEMENT (this “Agreement”) is made and entered into as
of the 1st day of December, 2006 by and between Standard Pacific Corp., a
Delaware corporation (the “Company”) and __________ (the “Executive”).

WHEREAS, the Executive has made or is expected to make a major contribution to
the profitability, growth and financial strength of the Company;

WHEREAS, the Company considers the continued availability of the Executive’s
services, managerial skills and business experience to be in the best interest
of the Company and its stockholders and desires to assure the continued services
of the Executive on behalf of the Company without the distraction of the
Executive occasioned by the possibility of an abrupt change in control of the
Company; and

WHEREAS, the Executive is willing to remain in the employ of the Employer upon
the understanding that the Employer will provide him with income security and
health benefits in accordance with the terms and conditions contained in this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:

1. Definitions. Whenever the following terms are used in this Agreement, they
shall have the meaning specified below unless the context clearly indicates to
the contrary:

1.01 “Board” shall mean the Board of Directors of the Company.

1.02 “Cause” shall mean the occurrence or existence of any of the following with
respect to the Executive, as determined by a majority of the disinterested
directors of the Board:

(a) the Executive’s conviction by, or entry of a plea of guilty or nolo
contendere in, a court of competent and final jurisdiction for any crime
involving moral turpitude or any felony punishable by imprisonment in the
jurisdiction involved;

(b) whether prior to or subsequent to the date hereof, the Executive’s willful
engaging in dishonest or fraudulent actions or omissions which results directly
or indirectly in any demonstrable material financial or economic harm to the
Company or its affiliates;

(c) the Executive’s willful breach or willful and habitual neglect of his or her
material duties, and such breach or neglect remains uncured for a period of
forty-five (45) days after written notice from the Company;



--------------------------------------------------------------------------------

(d) the repeated non-prescription use of any controlled substance which in the
Board’s reasonable determination renders the Executive unfit to serve in his or
her capacity as an officer or employee of the Company or its affiliates; or

(e) the Executive’s physical destruction of substantial property or assets of
the Company or its affiliates.

1.03 “Change in Control” shall mean the occurrence of any of the following:

(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) or group of persons acting in concert (other than the Company or
any subsidiary thereof or any employee benefit plan of the Company or any
subsidiary thereof, or any underwriter in connection with a firm commitment
public offering of the Company’s capital stock) becomes the “beneficial owner”
(as such term is defined in Rule 13d-3 of the Exchange Act except that a person
shall also be deemed the beneficial owner of all securities which such person
may have a right to acquire, whether or not such right is presently
exercisable), directly or indirectly, of securities of the Company representing
thirty percent (30%) or more of the combined voting power of the Company’s then
outstanding securities ordinarily having the right to vote in the election of
directors (“voting stock”);

(b) during any period subsequent to the date of this Agreement, a majority of
the members of the Board shall not for any reason be the individuals who at the
beginning of such period constitute the Board or those persons who are nominated
as new directors by a majority of the current directors or their successors who
have been so nominated;

(c) there shall be consummated any merger, consolidation (including a series of
mergers or consolidations), or any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all, or substantially
all, of the assets of the Company (meaning assets representing fifty percent
(50%) or more of the net tangible assets of the Company or generating fifty
percent (50%) or more of the Company’s operating cash flow, in each case
measured over the Company’s last four full fiscal quarters), or any other
similar business combination or transaction, but excluding any business
combination or transaction which would result in the holders of the Company’s
voting stock outstanding immediately prior thereto continuing to hold (either by
ownership of such voting stock or by such voting stock being converted into
voting stock of the surviving entity) more than seventy percent (70%) of the
combined voting power of the voting stock of the Company (or such surviving
entity) outstanding immediately after giving effect to such business combination
or transaction;

(d) the adoption of any plan or proposal for the liquidation or dissolution of
the Company; or

(e) the occurrence of any other event that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A of the Exchange Act as
in effect on the date hereof.

1.04 “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.05 “Company” shall mean Standard Pacific Corp., a Delaware corporation, and,
as permitted by Section 13.04, its successors and assigns.

 

2



--------------------------------------------------------------------------------

1.06 “Date of Termination” following a Change in Control shall mean the dates,
as the case may be, for the following events: (a) if the Executive’s employment
is terminated by his death, the date of his death, (b) if the Executive’s
employment is terminated due to a Permanent Disability, thirty (30) days after
the Notice of Termination is given (provided that the Executive shall not have
returned to the performance of his or her duties on a full-time basis during
such period), (c) if the Executive’s employment is terminated pursuant to a
termination for Cause, the date specified in the Notice of Termination, and
(d) if the Executive’s employment is terminated for any other reason, fifteen
(15) days after delivery of the Notice of Termination unless otherwise agreed by
the Executive and Company.

1.07 “Disability” shall mean that the Executive is unable, by reason of injury,
illness or other physical or mental impairment, to perform each and every task
of the position for which the Executive is employed, which inability is
certified by a licensed physician reasonably selected by the Company.

1.08 “Effective Date” shall mean the date hereof.

1.09 “Employer” shall mean the Company or its subsidiary employing Executive,
provided however, that nothing contained herein shall prohibit the Company or
another of its subsidiaries from fulfilling any obligation of the employing
entity to the Executive hereunder and for purposes of this Agreement any such
action will be deemed the act of the Employer, and provided further that for
purposes of calculating tenure with Employer, time employed by the Company or
any of its subsidiaries shall be considered tenure with the Employer.

1.10 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

1.11 “Good Reason” shall mean any of the following without the Executive’s
express written consent:

(a) (i) the assignment to the Executive of any duties materially and adversely
inconsistent with the Executive’s positions, duties, responsibilities and status
immediately prior to a Change in Control or with significantly less authority
than immediately prior to the Change in Control;

(ii) a significant adverse alteration in the nature of the Executive’s reporting
responsibilities, titles, or offices with Employer from those in effect
immediately prior to a Change in Control, or

(iii) any removal of the Executive from, or any failure to reelect the Executive
to, any such positions, except in connection with a termination of the
employment of the Executive for Cause, Permanent Disability, or as a result of
the Executive’s death or by the Executive other than for Good Reason;

(b) a reduction by the Employer in the Executive’s base salary in effect
immediately prior to a Change in Control;

 

3



--------------------------------------------------------------------------------

(c) failure by the Employer to continue in effect any compensation plan, bonus
or incentive plan, stock purchase plan, stock option plan, life insurance plan,
health plan, disability plan or other benefit plan or arrangement in which the
Executive is participating at the time of a Change in Control unless the
Employer substitutes a plan or arrangement which, when viewed in the totality of
the benefits provided, does not adversely impact the Executive in a material
respect, or the taking of any action by the Employer which would adversely
affect, in a material respect, Executive’s participation in or materially reduce
Executive’s benefits under any of such plans;

(d) any material breach by the Company of any provision of this Agreement;

(e) following a Change in Control, the Executive is excluded (without
substitution of a substantially equivalent plan) from participation in any
incentive, compensation, stock option, health, dental, insurance, pension or
other benefit plan generally made available to persons at Executive’s level of
responsibility in the Company;

(f) the requirement by the Employer that the Executive’s principal place of
employment be relocated more than thirty-five (35) miles from his or her place
of employment prior to the Change in Control, or that the Executive must travel
on the Employer’s business to an extent materially greater than the Executive’s
customary business travel obligations prior to the Change in Control; or

(g) the Company’s failure to obtain a satisfactory agreement from any successor
to assume and agree to perform the Company’s obligations under this Agreement,
as contemplated in Section 13.04 hereof.

1.12 “Notice of Termination” shall mean a written notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.

1.13 “Permanent Disability” shall mean if, as a result of the Executive’s
Disability, the Executive shall have been absent from his or her duties with the
Employer on a full-time basis for six (6) of any consecutive eight (8) month
period.

1.14 “Termination of Employment” shall mean the time when the employee-employer
relationship between the Executive and the Employer is terminated for any
reason, voluntarily or involuntarily, with or without Cause, including, without
limitation, a termination by reason of resignation, discharge (with or without
Cause), Permanent Disability, death or retirement, but excluding terminations
where there is a simultaneous re-employment by the Company or a subsidiary of
the Company.

2. Term. This Agreement shall terminate, except to the extent that any
obligation of the Company hereunder remains unpaid as of such time, upon the
earliest of: (a) December 1, 2007 if a Change in Control of the Company has not
occurred prior to such date; (b) the Termination of Employment of the Executive
with the Employer based on Death, Permanent Disability, or Cause or by the
Executive other than for Good Reason; (c) two (2) years from the date of a
Change in Control of the Company; and (d) unless the Board in its discretion
determines not to terminate the Agreement, upon the Executive’s ceasing to be an
executive

 

4



--------------------------------------------------------------------------------

officer of the Company prior to a Change in Control (or, if applicable, prior to
the Company entering into an agreement the consummation of which would result in
a Change in Control, or any person publicly announcing its intent to take or
consider action that would constitute a Change in Control). Notwithstanding
clause (a) hereof, on each anniversary of the Effective Date, the term of this
Agreement automatically shall be extended for one additional year, unless not
less than thirty (30) days prior to such anniversary the Company notifies the
Executive in writing that it does not wish to extend the term of the Agreement.

3. Compensation Upon A Change In Control.

3.01 Salary. Commencing on the date a Change in Control shall occur, the
Employer shall pay a salary to the Executive at an annual rate equal to the
annual salary payable to Executive immediately prior to such date. The salary,
as it may be changed from time to time by mutual agreement between the Executive
and the Employer, shall be paid in equal installments on each regular payroll
payment date after the date of this Agreement and shall be subject to regular
withholding for federal, state and local taxes in accordance with law.

3.02 Other Benefits.

(a) Commencing on the date a Change in Control shall occur, the Executive shall
be entitled to participate in and to receive benefits under those employee
benefit plans or arrangements (including, without limitation, any pension or
welfare plan, life, health, hospitalization and other forms of insurance and all
other “fringe” benefits or perquisites) made available to executives of the
Company, or any successor thereto. The Executive’s level of participation in, or
entitlements under, any such employee benefit plan or arrangement of any
successor to the Company shall be calculated as if the Executive had been an
employee of such successor to the Company from the date of the Executive’s
employment by the Employer.

(b) Commencing on the date a Change in Control shall occur, the Executive shall
be entitled to reimbursement, in accordance with the usual practices of the
Employer, for all reasonable travel and other business expenses incurred by the
Executive in the performance of his or her duties on behalf of the Employer.

3.03 Outstanding Equity Awards. Concurrently with a Change in Control, (i) any
non-vested stock options or other equity awards granted to the Executive by the
Company that are not “cashed out” in connection with the Change in Control shall
become 100% vested without change to the stated expiration dates thereof,
(ii) all repurchase rights and/or transfer restrictions on any restricted stock
award will lapse, and (iii) in the case of a Change in Control which occurs
during the performance measurement period of an outstanding, performance share
award, unrestricted common stock will be issued in connection with such
performance share awards in the target amount set forth in the applicable
performance share award agreement.

4. Termination of Employment of Executive.

4.01 Payment of Severance Benefits Upon Change in Control. In the event of a
Change in Control of the Company, Executive shall be entitled to the severance
benefits set forth in Section 5, but only if during the term of this Agreement:

(a) the Executive’s employment by the Employer is terminated by the Employer
without Cause;

 

5



--------------------------------------------------------------------------------

(b) the Executive terminates his or her employment with the Employer for Good
Reason and complies with the procedures set forth in Section 4.02;

(c) the Executive’s employment by the Employer is terminated by the Employer
prior to the Change in Control and such termination arose in connection with or
in anticipation of the Change in Control (for purposes of this Agreement,
meaning that at the time of such termination the Company had entered into an
agreement, the consummation of which would result in a Change in Control, or any
person had publicly announced its intent to take or consider actions that would
constitute a Change in Control, and in each case such Change in Control is
consummated, or the Board adopts a resolution to the effect that a potential
Change in Control for purposes of this Agreement has occurred); or

(d) the Executive terminates his or her employment with the Employer for Good
Reason prior to the Change in Control, the event constituting Good Reason arose
in connection with or in anticipation of the Change in Control and the Executive
complies with the procedures set forth in Section 4.02.

4.02 Good Reason.

(a) Notwithstanding anything contained in any employment agreement between the
Executive and the Employer to the contrary, during the term of this Agreement
the Executive may terminate his or her employment with the Employer for Good
Reason as set forth in Section 4.01(b) or (d) and be entitled to the benefits
set forth in Section 5, provided that the Executive gives written notice to the
Company of his or her election to terminate his or her employment for such
reason within 180 days after the time he or she becomes aware of the existence
of facts or circumstances constituting Good Reason or if later, within ten
(10) days of the time the claim is resolved pursuant to Section 4.02(b).

(b) If Executive believes that he or she is entitled to terminate his or her
employment with the Employer for Good Reason, he or she may apply in writing to
the Company for confirmation of such entitlement prior to the Executive’s actual
separation from employment, by following the claims procedure set forth in
Section 8. The submission of such a request by the Executive shall not
constitute “Cause” for the Company to terminate the Executive’s employment and
Executive shall continue to receive all compensation and benefits he or she was
receiving at the time of such submission throughout the resolution of the matter
pursuant to the procedures set forth in Section 8. If the Executive’s request
for a termination of employment for Good Reason is denied under both the request
and appeal procedures set forth in Sections 8.02 and 8.03, then the parties
shall use their best efforts to resolve the claim within ninety (90) days after
the claim is submitted to binding arbitration pursuant to Section 8.04.

4.03 Permanent Disability. In the event of a Permanent Disability of the
Executive, the Company may terminate this Agreement provided that the Company
shall have provided the Executive a Notice of Termination and the Executive
shall not have returned to the full-time performance of the Executive’s duties
within thirty (30) days of such Notice of Termination.

 

6



--------------------------------------------------------------------------------

4.04 Cause. The Employer may terminate the employment of the Executive for
Cause. The Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to the Executive a Notice of
Termination and a certified copy of a resolution of the Board adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board (other than the Executive if he or she is a member of the Board at such
time) at a meeting called and held for that purpose and at which the Executive
was given an opportunity to be heard, finding that the Executive was guilty of
conduct constituting Cause based on reasonable evidence, specifying the
particulars thereof in detail. For purposes of this Section 4.04, no act or
failure to act on the Executive’s part shall be considered “willful” unless done
or omitted to be done by him or her not in good faith and without reasonable
belief that his or her action or omission was in the best interest of the
Company.

4.05 Notice of Termination. Any termination of the Executive’s employment by the
Employer or by the Executive (other than termination based on the Executive’s
death) following a Change in Control shall be communicated by the terminating
party in a Notice of Termination to the other party hereto.

5. Compensation and Benefits Upon Termination of Employment.

5.01 Severance Benefits. If Executive’s employment with the Company is
terminated as described in Section 4.01, or if Executive terminates his or her
employment with the Company as described in Section 4.01, then Executive shall
be entitled to receive the following in lieu of any salary or bonus amounts
(including, without limitation, in lieu of any pro-rata bonus amounts) that
would otherwise be payable to Executive:

(a) The Executive shall receive severance pay in an amount equal to two times
the Executive’s annual base compensation (including car allowance, but excluding
bonus and incentive amounts referenced in Section 5.01(b)) as in effect
immediately prior to the Change in Control or the rate in effect on the date of
the Notice of Termination, whichever is higher. Such cash payment shall be
payable in a single sum, within ten (10) business days following the Executive’s
Date of Termination.

(b) The Executive shall receive a cash payment in a single sum, within ten (10)
business days following the Executive’s Date of Termination, in an amount equal
to two times the Executive’s average annual bonus and incentive compensation
(exclusive of stock options, performance share awards and other non-bonus equity
awards) for the prior three years.

(c) For a period of twenty-four months following the Executive’s Date of
Termination (the “payment period”), the Executive shall be entitled to the
continuation of the same or equivalent life, health, hospitalization, dental and
disability insurance coverage and other employee insurance or welfare benefits
(including equivalent coverage for his or her spouse and dependent children) as
he or she was receiving immediately prior to the Change in Control and, to the
extent permissible under applicable law, Executive’s COBRA period shall commence
at the end of such twenty-four month period. In the event that Executive is
ineligible under the terms of such insurance to continue to be so covered, the
Company shall provide Executive with a lump sum payment equal to the cost of
obtaining such coverage for the payment period. If the Executive, prior to a
Change in Control, was receiving any cash-in-lieu payments designed to enable
the Executive to obtain insurance coverage of his or her choosing, the Company
shall, in addition to any other benefits to be provided under this
Section 5.01(c),

 

7



--------------------------------------------------------------------------------

provide Executive with a lump-sum payment equal to the amount of such in-lieu
payments that the Executive would have been entitled to receive over the payment
period. The benefits to be provided under this Section 5.01(c) shall be reduced
to the extent of the receipt of substantially equivalent coverage by the
Executive from any successor employer.

(d) The Company shall reimburse Executive for outplacement fees not to exceed
Ten Thousand Dollars ($10,000) paid by Executive to a qualified outplacement
agency, for the purpose of assisting Executive to secure reemployment. To the
extent necessary to avoid a violation of Section 409A of the Code, such
reimbursement shall be effected as follows: up to Five Thousand Dollars ($5,000)
may be paid in the calendar year in which the Date of Termination occurs, and up
to Five Thousand Dollars ($5,000) may be paid in the calendar year following the
year in which the Date of Termination occurs.

(e) Notwithstanding anything in this Agreement to the contrary, the amount of
any payment or benefit to be received by Executive pursuant to this Agreement or
otherwise which would be subject to the excise tax imposed by Section 4999 of
the Code shall be reduced (but not below zero) by the amount, if any, necessary
to prevent any part of any such payment or benefit received or to be received by
Executive (such foregoing payments or benefits referred to collectively as the
“Total Payments”), from being subject to such excise tax.

5.02 Calculation of Three Year Average. For purposes of determining the amount
of the annual bonus and incentive amounts referred to in Section 5.01(b) the
Executive’s three-year average bonus and incentive amounts shall be deemed to be
the average of the bonuses paid by the Company for the three most recent full
fiscal years preceding the date of termination of the Executive’s employment,
or, if the Executive was not an executive officer of the Company during such
three year period or the bonus plan was adopted during such three year period,
then the average annual bonus for such shorter time that he or she was an
executive officer of the Company and could have earned a bonus. Notwithstanding
the foregoing, if all performance and other criteria for earning the bonus for
the year in which termination of the Executive’s employment occurs have been
satisfied as of the effective date of such termination (other than the criterion
that the Executive continued to be employed), then the full bonus for that year
and the two most recent full fiscal years shall be averaged to determine the
three-year average.

5.03 Termination Prior to a Change in Control. Notwithstanding anything
contained in Section 5.01, in the case of a termination of employment prior to
the occurrence of a Change in Control, the Company shall have no obligation to
pay or provide any compensation prior to the occurrence of the Change in
Control.

5.04 Accrued Benefits. Upon termination of the employment of Executive for any
reason, any accumulated but unused vacation shall be paid through the Date of
Termination. All such accrued vacation amounts will be paid within ten
(10) business days following the Executive’s Date of Termination.

5.05 Treatment of Deferred Compensation. For purposes of computing Executive’s
current and historical salary, bonus and other compensation under Sections
1.11(b), 1.11(c), 3.01, 3.02, 5.01(a), 5.01(b) and 5.02 of the Agreement, any
salary, bonus and other compensation deferred under the Standard Pacific Corp.
Deferred Compensation Plan as amended from time to time (or under any other
deferred compensation plan hereafter adopted by

 

8



--------------------------------------------------------------------------------

the Company) shall be treated as paid when such amounts would have been paid to
Executive had they not been deferred under such deferred compensation plan.

5.06 Section 409A. Notwithstanding any provision of this Agreement to the
contrary, if, at the time of Executive’s termination of employment with the
Company, he is a “specified employee” as defined in Section 409A of the Code,
and one or more of the payments or benefits received or to be received by
Executive pursuant to this Agreement would constitute deferred compensation
subject to Section 409A, no such payment or benefit will be provided under this
Agreement until the earliest of (A) the date which is six (6) months after his
“separation from service” for any reason, other than death or “disability” (as
such terms are used in Section 409A(a)(2) of the Code), (B) the date of his
death or “disability” (as such term is used in Section 409A(a)(2)(C) of the
Code) or (C) the effective date of a “change in the ownership or effective
control” of the Company (as such term is used in Section 409A(a)(2)(A)(v) of the
Code). The provisions of this Section 5.06 shall only apply to the extent
required to avoid Executive’s incurrence of any penalty tax or interest under
Section 409A of the Code or any regulations or Treasury guidance promulgated
thereunder. In addition, if any provision of this Agreement would cause
Executive to incur any penalty tax or interest under Section 409A of the Code or
any regulations or Treasury guidance promulgated thereunder, the Company may
reform such provision to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of
Section 409A of the Code.

6. No Mitigation. The Executive shall not be required to mitigate the amount of
any payments provided for by this Agreement by seeking employment or otherwise,
nor shall the amount of any cash payments or benefit provided under this
Agreement be reduced by any compensation or benefit earned by the Executive
after his Date of Termination (except as provided in the last sentence of
Section 5.01(c) above). Notwithstanding the foregoing, if the Executive is
entitled, by operation of any applicable law, to unemployment compensation
benefits or benefits under the Worker Adjustment and Retraining Act of 1988
(known as the “WARN” Act) in connection with the termination of his or her
employment in addition to those required to be paid to him or her under this
Agreement, then to the extent permitted by applicable statutory law governing
severance payments or notice of termination of employment, the Company shall be
entitled to offset the amounts payable hereunder by the amounts of any such
statutorily mandated payments.

7. Limitation on Rights.

7.01 No Employment Contract. This Agreement, including the recitals hereto,
shall not be deemed to create a contract of employment between the Employer and
the Executive and shall create no right in the Executive to continue in the
Employer’s employment for any specific period of time, or to create any other
rights in the Executive or obligations on the part of the Company or its
subsidiaries, except as expressly set forth herein. Except as expressly set
forth herein, this Agreement shall not restrict the right of the Employer to
terminate the Executive’s employment at any time for any reason or no reason, or
restrict the right of the Executive to terminate his or her employment.

7.02 No Other Exclusions. Except as provided in Sections 5.01 or 13.02(b), this
Agreement shall not be construed to exclude the Executive from participation in
any other compensation or benefit programs in which he or she is specifically
eligible to participate either

 

9



--------------------------------------------------------------------------------

prior to or following the execution of this Agreement, or any such programs that
generally are available to other executive personnel of the Company, nor shall
it affect the kind and amount of other compensation to which the Executive is
entitled.

8. Administrator and Claims Procedure.

8.01 Administrator. Except as set forth herein, the administrator (the
“Administrator”) for purposes of this Agreement shall be the Company. The
Company shall have the right to designate one or more of the Company’s employees
as the Administrator at any time. The Company shall give the Executive written
notice of any change in the Administrator, or in the address or telephone number
of the Administrator.

8.02 Claims Procedure. The Executive, or other person claiming through the
Executive, must file a written claim for benefits with the Administrator as a
prerequisite to the payment of benefits under this Agreement. The Administrator
shall make all determinations as to the right of any person to receive benefits
under Sections 8.02 and 8.03. Any denial by the Administrator of a claim for
benefits by the Executive, his or her heirs or personal representative (the
“claimant”) shall be stated in writing by the Administrator and delivered or
mailed to the claimant with ten (10) days after receipt of the claim, unless
special circumstances require an extension of time for processing the claim. If
such an extension is required, written notice of the extension shall be
furnished to the claimant prior to the termination of the initial ten-day
period. In no event shall such extension exceed a period of (10) days from the
end of the initial period. Any notice of denial shall set forth the specific
reasons for the denial, specific reference to pertinent provisions of this
Agreement upon which the denial is based, a description of any additional
material or information necessary for the claimant to perfect his or her claim,
with an explanation of why such material or information is necessary, and any
explanation of claim review procedures, written to the best of the
Administrator’s ability in a manner that may be understood without legal or
actuarial counsel.

8.03 Appeals. A claimant whose claim for benefits has been wholly or partially
denied by the Administrator may request, within ten (10) days following the date
of such denial, in a writing addressed to the Administrator, a review of such
denial. The claimant shall be entitled to submit such issues or comments in
writing or otherwise as he or she shall consider relevant to a determination of
his or her claim, and he or she may include a request for a hearing in person
before the Administrator. Prior to submitting his or her request, the claimant
shall be entitled to review such documents as the Administrator shall reasonably
agree are pertinent to his or her claim. The claimant may, at all stages of the
review, be represented by counsel, legal or otherwise, of his or her choice,
provided that the fees and expenses of such counsel shall be borne by the
claimant, unless the claimant is successful, in which case, such costs shall be
borne by the Company. All requests for review shall be promptly resolved. The
Administrator’s decision with respect to any such review shall be set forth in
writing and shall be mailed to the claimant not later than ten (10) days
following receipt by the Administrator of the claimant’s request unless special
circumstances, such as the need to hold a hearing, require an extension of time
for processing, in which case the Administrator’s decision shall be so mailed
not later than twenty (20) days after receipt of such request or if later,
ten (10) days after the hearing. The time and place of any hearing shall be as
mutually agreed by the parties.

 

10



--------------------------------------------------------------------------------

8.04 Arbitration. A claimant who has followed the procedure in Sections 8.02 and
8.03, but who has not obtained full relief on his or her claim for benefits,
may, within sixty (60) days following his or her receipt of the Administrator’s
written decision on review, apply in writing to the Administrator for expedited
and binding arbitration of his or her claim before an arbitrator in Orange
County, California in accordance with the commercial arbitration rules of the
American Arbitration Association, as then in effect, or pursuant to such other
form of alternative dispute resolution as the parties may agree (collectively,
the “arbitration”). Subject to Section 9, the Company shall pay filing fees and
other costs required to initiate the arbitration. The arbitrator’s sole
authority shall be to interpret and apply the provisions of this Agreement; and
except as set forth herein he or she shall not change, add to, or subtract from,
any of its provisions. The arbitrator shall have the power to compel attendance
of witnesses at the hearing. Any court having jurisdiction may enter a judgment
based upon such arbitration. The arbitrator shall be appointed by mutual
agreement of the Company and the claimant pursuant to the applicable commercial
arbitration rules. The arbitrator shall be a professional person with a
reputation in the community for expertise in employee benefit matters and who is
unrelated to the claimant, the Company or its subsidiaries or any employees of
the Company or its subsidiaries. All decisions of the arbitrator shall be final
and binding on the claimant and the Company.

9. Legal Fees and Expenses. If any dispute arises between the parties with
respect to the interpretation or performance of this Agreement, the prevailing
party in any arbitration or proceeding shall be entitled to recover from the
other party its attorneys fees, arbitration or court costs and other expenses
incurred in connection with any such proceeding. Amounts, if any, paid to the
Executive under this Section 9 shall be in addition to all other amounts due to
the Executive pursuant to this Agreement.

10. Non-Alienation of Benefits. Except in so far as this provision may be
contrary to applicable law, no sale, transfer, alienation, assignment, pledge,
collateralization or attachment of any benefits under this Agreement shall be
valid or recognized by the Company.

11. ERISA. This Agreement is an unfunded compensation arrangement for a member
of a select group of the Company’s management or that of its subsidiaries and
any exemptions under the Employee Retirement Income Security Act of 1974, as
amended, as applicable to such an arrangement shall be applicable to this
Agreement.

12. Executive Acknowledgment. The Executive acknowledges that he or she has
consulted with or has had the opportunity to consult with independent counsel of
his or her choice concerning this Agreement, that he or she has read and
understands this Agreement and is fully aware of its legal effect.

13. Miscellaneous.

13.01 Duties on Termination. Upon Termination of Employment of Executive for any
reason, the Executive or his or her personal representative shall deliver
promptly to the Company all equipment, notebooks, documents, memoranda, reports,
files, books, keys, correspondence, lists or other written or graphic records,
and the like, relating to the business of the Company or its subsidiaries, and
all other property of the Company or its subsidiaries, which are then in the
Executive’s possession or his or her personal representative or under his or her
control.

 

11



--------------------------------------------------------------------------------

13.02 Entire Agreement.

(a) This Agreement constitutes the entire understanding and sole and entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements (including, without
limitation, any prior Change in Control agreement), negotiations and discussions
between the parties hereto and/or their respective counsel and representatives
with respect to the subject matter covered hereby.

(b) As more particularly described in Section 5.01, the severance payments to be
made to Executive hereunder are paid in lieu of any other salary or bonus
payments from the Company or its affiliates to which Executive might otherwise
be entitled upon termination of employment (irrespective of any term to the
contrary contained in any other written or oral agreement, or under any plan,
arrangement, or policy of the Company or any of its affiliates); provided,
however that Executive shall continue to be entitled to receive the applicable
severance pay benefits, if any, under the Company’s applicable policies, if any,
or under another written agreement if the Executive’s termination is not a
termination providing benefits under this Agreement.

13.03 Amendments. This Agreement may be changed, amended or modified only by a
written instrument executed by both of the parties hereto.

13.04 Assignment and Binding Effect.

(a) Neither this Agreement nor the rights or obligations hereunder shall be
assignable by the Executive or the Company except that this Agreement shall be
assignable to, binding upon and inure to the benefit of any successor of the
Company, and any successor shall be deemed substituted for the Company upon the
terms and subject to the conditions hereof’.

(b) The Company will require any successor (whether by purchase of assets,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform all of the
obligations of the Company under this Agreement (including the obligation to
cause any subsequent successor to also assume the obligations of this Agreement)
unless such assumption occurs by operation of law. Nothing in this Section 13.04
is intended, however, to require that a person or group referred to in
Section 1.03(a) as being the beneficial owner of shares of stock of the Company
assume the obligations under this Agreement as a result of such stock ownership.

13.05 No Waiver. No waiver of any term, provision or condition of this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed or be construed as a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.

13.06 Rules of Construction.

(a) This Agreement has been negotiated and executed in, and shall be governed by
and construed in accordance with the laws of, the State of California. Captions
contained in this Agreement are for convenience of reference only and shall not
be considered or referred to in resolving questions of interpretation with
respect to this Agreement.

 

12



--------------------------------------------------------------------------------

(b) If any provision of this Agreement is held to be illegal, invalid or
unenforceable under any present or future law, and if the rights or obligations
of any party hereto under this Agreement will not be materially and adversely
affected thereby, (i) such provision will be fully severable, (ii) this
Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (iii) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (iv) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.

13.07 Notices. Any notice required or permitted by this Agreement shall be in
writing, delivered by hand, or sent by registered or certified mail, return
receipt requested, or by recognized courier service (regularly providing proof
of delivery), addressed to the Board and the Company and where applicable, the
Administrator, at the Company’s then principal office, or to the Executive at
the address set forth under the Executive’s signature below, as the case may be,
or to such other address or addresses as any party hereto may from time to time
specify in writing. Notices shall be deemed given when received.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.

 

STANDARD PACIFIC CORP.

   

EXECUTIVE

By:             Name:             Title:          Street Address               
City, State                                         
                            Zip Code

 

14